


110 HR 6936 IH: To amend the Marine Mammal Protection Act of 1972 to

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6936
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  allow importation of polar bear trophies taken in sport hunts in Canada before
		  the date the polar bear was determined to be a threatened species under the
		  Endangered Species Act of 1973.
	
	
		1.Permits for importation of
			 polar bear trophies taken in sport hunts in CanadaSection
			 104(c)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C.
			 1374(c)(5)(D)) is amended by striking before the date of enactment of
			 the Marine Mammal Protection Act Amendments of 1994 and inserting
			 before May 14, 2008.
		
